          Case 1:20-cv-05110-JPC Document 21 Filed 01/04/21 Page 1 of 2




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                     December 31, 2020


BY ECF

Honorable John P. Cronan
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

                               Re: Carmen Acevedo v. Comm’r of Soc. Sec.
                                   20 Civ. 5110 (JPO)
Dear Judge Cronan:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on January 4, 2021. We write respectfully to request that the time to file the record
be extended for 60 days, until March 5, 2021. The reason for this request is the Social Security
Administration (“SSA”) needs more time to prepare the record. The enclosed declaration from
Jebby Rasputnis, Executive Director of SSA’s Office of Appellate Operations, details the
extraordinary challenges SSA has faced in redesigning its business process to produce tens of
thousands of administrative records virtually while also coping with a dramatically increasing
number of new cases.

        One prior adjournment of the time to file the record was granted. We have attempted to
obtain the consent of plaintiff’s counsel to this second adjournment; however, counsel did not
consent, stating the reason was their “office policy” not to consent to a second 60-day extension
of time to complete the record. We appreciate the Court’s consideration of this request.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                      By:             s/ Susan D. Baird
                                              SUSAN D. BAIRD
                                              Assistant United States Attorney
                                              tel. (212) 637-2713
                                              Susan.Baird@usdoj.gov
            Case 1:20-cv-05110-JPC Document 21 Filed 01/04/21 Page 2 of 2

                                                                            Page 2


Enc.

cc: (BY ECF) Daniel A. Osborn, Esq.




       Defendant's request is GRANTED. Defendant shall file the certified
       transcript of administrative proceedings by March 5, 2021.

       SO ORDERED.                   ___________________________
       Date: December 31, 2020       JOHN P. CRONAN
             New York, New York      United States District Judge
